                                             Case 2:20-cv-00726-GMN-VCF Document 21 Filed 06/08/20 Page 1 of 2




                                         1   David A. Carroll, Esq. (NSB #7643)
                                             dcarroll@rrsc-law.com
                                         2   Anthony J. DiRaimondo, Esq. (NSB #10875)
                                             adiraimondo@rrsc-law.com
                                         3   Robert E. Opdyke, Esq. (NSB #12841)
                                             ropdyke@rrsc-law.com
                                         4   RICE REUTHER SULLIVAN & CARROLL, LLP
                                             3800 Howard Hughes Parkway, Suite 1200
                                         5   Las Vegas, Nevada 89169
                                             Telephone: (702) 732-9099
                                         6   Facsimile: (702) 732-7110
                                         7   Karineh Khachatourian, Esq. (Admitted Pro Hac Vice)
                                             karinehk@rimonlaw.com
                                         8   RIMON, P.C.
                                             2479 E. Bayshore Road, Suite 210
                                         9   Palo Alto, California 94303
                                             Telephone: (650) 461-4433
                                        10   Facsimile: (650) 461-4433
RICE REUTHER SULLIVAN & CARROLL, LLP
  3800 Howard Hughes Pkwy, Suite 1200




                                        11   Attorneys for Defendant Sony Interactive Entertainment LLC
        Las Vegas, Nevada 89169




                                        12
             (702) 732-9099




                                        13
                                                                          UNITED STATES DISTRICT COURT
                                        14
                                                                           FOR THE DISTRICT OF NEVADA
                                        15
                                                                                          *****
                                        16
                                             ESC-TOY LTD., a Nevada corporation,                Case No. 2:20-cv-00726-GMN-VCF
                                        17
                                                             Plaintiff,
                                        18
                                                     vs.                                        STIPULATION TO EXTEND TIME TO
                                        19                                                      ANSWER OR OTHERWISE RESPOND
                                             SONY INTERACTIVE                                   TO COMPLAINT
                                        20   ENTERTAINMENT LLC, a California
                                             limited liability company,                         (Second Request)
                                        21
                                                             Defendant.
                                        22
                                        23          Plaintiff ESC-Toy Ltd., by and through its undersigned counsel, and Defendant Sony

                                        24   Interactive Entertainment LLC, by and through its undersigned counsel, hereby respectfully

                                        25   submit this Stipulation to Extend Time to Answer or Otherwise Respond to Complaint – Second

                                        26   Request (the “Stipulation”). The Stipulation is made in accordance with LR IA 6-1 and LR IA 6-2

                                        27   of the Local Rules of the District of Nevada. This is the second request for an extension of time to

                                        28   answer or otherwise respond to the Complaint. Defendant was served with the Complaint on April

                                                                                         1
                                             Case 2:20-cv-00726-GMN-VCF Document 21 Filed 06/08/20 Page 2 of 2




                                         1   23, 2020, and the current deadline to answer or respond is June 12, 2020. On June 1, 2020,

                                         2   Plaintiff unilaterally dismissed its complaint against Insomniac Games without prejudice leaving

                                         3   Sony as the sole defendant. The extension is requested as Defendant and its lead counsel are both

                                         4   located in the State of California and have been affected by protests and curfews.

                                         5            Upon agreement by and between the parties, the undersigned respectfully request this

                                         6   Court:

                                         7            (a) grant a further extension of time, up to and including June 19, 2020, for Defendant to

                                         8   answer or otherwise respond to the Complaint; and

                                         9            (b) continue the deadline for the parties to conduct the Fed. R. Civ. P. 26(f) conference [LR

                                        10   26-1(a)] to a mutually agreed upon date and time not later than two weeks from the filing of
RICE REUTHER SULLIVAN & CARROLL, LLP




                                             Defendant’s answer or other response to the Complaint.
  3800 Howard Hughes Pkwy, Suite 1200




                                        11
        Las Vegas, Nevada 89169




                                        12   MASCHOFF BRENNAN                                      RICE REUTHER SULLIVAN &
             (702) 732-9099




                                        13                                                         CARROLL

                                        14
                                             /s/ Tyson K. Hottinger                                /s/ David A. Carroll
                                        15   David R. Wright                                       Karineh Khachatourian
                                             Tyson K. Hottinger                                    2479 E. Bayshore Road, Suite 210
                                        16   111 South Main Street, Suite 600                      Palo Alto, California 94303
                                             Salt Lake City, Utah 84111                            -AND-
                                        17
                                             Richard F. Holley                                     David A. Carroll (NSB #7643)
                                        18   Nevada Bar No. 03077                                  Anthony J. DiRaimondo (NSB #10875)
                                             400 South Fourth Street, Third Floor                  Robert E. Opdyke (NSB #12841)
                                        19   Las Vegas, Nevada 89101                               3800 Howard Hughes Pkwy., Suite 1200
                                             HOLLEY DRIGGS                                         Las Vegas, Nevada 89169
                                        20
                                        21   Attorneys for Plaintiff                               Attorneys for Defendant
                                        22                                                  ORDER
                                        23                                                  IT IS SO ORDERED.
                                        24
                                        25
                                                                                            Cam Ferenbach
                                        26                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                      6-8-2020
                                        27                                                  DATED:
                                        28

                                                                                           2
